[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 566 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 567 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 568 
The duty and liability of a carrier begins when the goods are received into his custody for transportation, and ends when they are securely and safely carried and delivered to the owner. He is responsible for every injury sustained by them, occasioned by any means whatever, except only the act of God or the public enemies. On the 5th February, 1857, the defendants as carriers, and not as warehousemen, received at Albany, to be transported to Rochester, a box containing cloths and velvets, belonging to the plaintiffs, and twelve days afterwards delivered the property at Rochester in a wet and damaged condition. For this injury they were liable, unless it was occasioned by one or the other of the causes which legally excuse them. A ground of defense was, that the injury was by the act of God, and not by or through any negligence on their part. If the damages resulted from "the act of God," spoken of in the law of carriers, and the defendants were without fault, the court below was wrong in adjudging them liable. This is the principal, if not the only question in the case.
There was no conflicting evidence, and neither party *Page 569 
asked to go to the jury on any disputed fact. We are to see then what the case was as the evidence presented it. The box containing the goods damaged, was one of three purchased together in the city of New York, about the 1st February, by the plaintiffs, who were merchants at Rochester. Two of the boxes came to the plaintiffs' hands over the defendants' railroad, not later than the 7th February. The defendants admit that the three boxes were delivered to them at Albany on the 5th of February, to be transported to the city of Rochester; and the inference is almost irresistible that two of them were at once forwarded, and the third, by the negligence of the defendants' employees, left behind. The excuse offered for not forwarding the injured parcel was, that no bill of charges for transportation by the Hudson River Railroad Company accompanied it, and that it was one of the defendants' regulations, known to the latter company, to receive from it goods to be forwarded, but not to forward them, until bills of back charges were furnished. It was not shown that there were any back charges, and some days after the goods had been damaged, the defendants forwarded them without any expense bill. The defendants had at Albany eight buildings for the reception of freight to be carried, in one of which the damaged box was deposited. These buildings were situated near the docks upon Hudson river, and not, as subsequently appeared, out of the reach of a rise of water by damming the river with ice below the city in time of a freshet. On the 8th February, and after the goods had been in possession of the carrier three days at least, one of these freshets, not uncommon in the upper sources and tributaries of the Hudson, and at Albany, occurred, breaking up the ice in the river, creating an ice obstruction at the overslaugh, and setting the increased volume of water back upon the lower streets of the city. There had been slight indications of this freshet at Albany the day before, but whether there had been on Sunday (on the night of which the flood reached its height), the case does not disclose. It is reasonable to *Page 570 
presume that this must have been the case, as the water was rapidly rising at ten o'clock that night, and at twelve o'clock had reached the defendants' freight houses, which were some thirteen feet above the ordinary tides in the river, and before it subsided, which was eight hours afterwards, had risen four feet in one of the buildings. This rise of water was an unusual and extraordinary one, the like of which had occurred at no period for thirty years previously. Except as against such a rise, the freight house of the defendants was a safe and secure place to keep and protect goods, and at no time for thirty years had there been any rise or flood that would have damaged the plaintiffs' goods in the freight buildings in which they were deposited. The goods were wet by this rise of the water, and damaged. It seems that the defendants took no steps to protect the property against the probable effects of the rise after it had commenced, until about twelve o'clock on Sunday night, when their freight agent was first apprised by another employee, that the river was rising rapidly towards the freight house; but it appears quite clear, that if at this time, anything had been done in that direction, the plaintiffs' goods would have escaped injury from the water. The freight agent did not go or send any person into building "B" where the goods were on first visiting the freight house, and the reason assigned was, that the building was surrounded by water. About one o'clock in the morning, the water began falling, and fell three feet in half an hour. It had then risen but a little over the floor in building "B." Had the men at that time sent to the building, raised the plaintiffs' box of goods from the floor, no injury would have occurred. Nothing, however, of the kind was done. The direction was to place the cars along by the floors of the freight house, and load in the goods, but this was impracticable because the tracks were blocked up with ice. Shortly thereafter the water commenced rising again, and continued to rise until seven or eight o'clock in the morning, at which latter time it was about four feet in *Page 571 
height in building "B." During this period, and while they were able to work there, some of the defendants' employees were engaged in raising the freight from the floor of the building. They laid the plaintiffs' box of goods on a piece of boiler iron, placed across two barrels standing on end; which, if the same thing had been done before the second rise of water, would doubtless have avoided the injury.
This was, in substance, the case disclosed, and the question recurs whether the judge erred in holding the defendants liable. In other words, whether the defendants, as carriers, brought themselves within one of the two exceptions to their legal liability. What is precisely meant by the expression, "act of God," as used in the case of carriers, has undergone discussion, but it is agreed that the notion of exception is those losses and injuries occasioned exclusively by natural causes, such as could not be prevented by human care, skill and foresight. All the cases agree in requiring the entire exclusion of human agency from the cause of the injury or loss. If the loss or injury happen in any way through the agency of man, it can not be considered the act of God; nor even if the act or negligence of man contributes to bring or leave the goods of the carrier under the operation of natural causes that work their injury, is he excused. In short, to excuse the carrier the "act of God," orvis divina, must be the sole and immediate cause of the injury. If there be any co-operation of man, or any admixture of human means, the injury is not, in a legal sense, the act of God. (McArthur v. Sears, 21 Wend. 190; Merritt v. Earl. 31 Barb. 38; affirmed in this court; Smith v. Shepherd, cited in Abbott on Shipping; The Trent Navigation Company v. Wood, 3 Esp. R. 127; Forward v. Pittard, 1 Term R. 27; Campbell v.Moore, 1 Harp. Law Rep. 468; McHenry v. Railroad Company, 4 Harrington R. 448; Sierdett v. Hale, 4 Bing, R. 607; NewBrunswick St. Boat Company v. Tiers, 4 Zabriskie, 697; Edwards on Bailments, 454; Angell on Carriers, § 156.) *Page 572 
The goods were damaged in this case, in consequence of a freshet in the Hudson river, on the 8th and 9th of February. The ice was broken up and lodged in the channel of the river, creating an obstruction to the flow of the water, and setting it back upon the lower part of the city, so that the rise was, in part, at least, the result of the obstruction. The combined influences of the freshet and obstruction produced the rise of water which wet the plaintiffs' goods. They were natural causes, of which the injury was not the direct but the remote consequence. Passing by, however, the question of remoteness of cause and effect, and attributing the damage directly to the rising of the water in the river, was such damage the act of God, in the legal sense of the term? On this point I can not entertain a doubt. There was too much of negligence on the part of the defendants, and too much of human agency creating or entering into the cause of the disaster, to bring the case within the exception to the carrier's absolute liability, for the safety of property which he undertakes to carry. It was shown that there was a flood — no unusual event at Albany — which, in the nature of things, could not have been sudden and unforeseen, and the goods in question being exposed to its effects, were injured. It is said to have been an extraordinary flood, the like of which had not occurred at Albany for thirty years previously. But suppose this were so, if the injury which the flood occasioned could have been avoided or prevented, or if the act or negligence of the defendants contributed to bring the property under the operation of the flood, or entered into the cause of the disaster, the injury can not be considered the act of God. This can not be done, in any case, though the injury proceed directly from natural causes, where it might have been avoided by human prudence and foresight, or where human agency creates or enters into the cause of mischief. This extraordinary flood neither could or would have injured the goods of the plaintiffs, had not the defendants, by their prior act or negligence, placed *Page 573 
them in a situation to be affected by it. And so, also, the flood might have been foreseen, its effects averted, and the goods secured and saved by the exercise of even ordinary care, skill and foresight by the company, or its servants. Had the company received the goods and deposited them outside instead of inside of their freight house, and they had been injured by rain, this, in a certain sense, would have been an injury by an act of God, but no one would pretend that the company was not liable. A carrier is always liable for injuries resulting from his own negligence. Can it make any difference that the goods were in a freight house, that the experience of this freshet showed was located in a dangerous place, and the property in it in danger of destruction in times of high water? I think not. If the defendants misjudged in locating and erecting the building for the deposit of freight to be carried, and they placed it within the reach of any possible effects of freshets, the fault was their own. It was not ordinary but extraordinary prudence which they were bound to exercise in guarding against the effects of any freshet that might possibly occur. Had the defendants left the goods in the open air, fully believing that it would not rain, and they had been injured by a storm, no one would doubt their liability; but I think such liability not more apparent than when they exposed them to the effects of a freshet in a freight house within its reach, which they believed to be a safe place. Suppose, however, the defendants were not guilty of negligence in placing their freight house so near the river as not to have been out of the reach of this particular flood, still it was an act of theirs, and without which, and the further act of putting the goods in it, no injury would have resulted. Had it not been for human intervention, no injury would have occurred by the rise of water. It is not enough that the "act of God," which shall excuse the carrier, is a means, although not the direct and exclusive means, by which loss or injury is produced. In Smith
v. Shephard, (cited in Abbott on Shipping,) *Page 574 
where there was no actual negligence on the side of the defendant, the loss happened in this way: Just before the defendant's vessel reached the harbor of Hull, a bank there, formerly shelving, had been rendered precipitous by a great flood, where a vessel sunk by getting on the bank, having a floating mast tied to her. The defendant's vessel striking the mast, was forced towards the bank, where, owing to a change in the bank occasioned by the flood, the loss happened. The natural cause, the act of God in changing the bank, was laid out of the question, as not being the immediate cause, and therefore furnishing no excuse. The fastening of the mast, if not the sinking of the ship to which it was attached, were the only remaining causes, and one, if not both, were obstructions placed there by human agency. In McArthur v. Sears (21 Wend. 190), human agency intervened to produce the loss, and the carrier was held responsible. Judge COWEN, in an able opinion, considers the meaning of the phrase "act of God," as applied to a carrier's liability, and reaches the conclusion that it is restricted to the act of nature, and implies the entire exclusion of all human agency, whether of the carrier or of third persons. "No matter," he says, "what degree of prudence may be exercised by the carrier and his servants; although the delusion by which it is baffled, or the force by which it is overcome be inevitable, yet if it be the result of human means the carrier is responsible." InCampbell v. Morse (1 Harp. S. Law Rep. 468), where the wagon of the defendant, who was a common carrier, in which he was carrying goods for hire, stuck fast in fording a creek, and the water rising suddenly damaged the goods, it was adjudged that the defendant was liable for the damage so occasioned; for though the rising of the water was caused by the act of God, the placing of the goods in that situation was the act of man.
Again: The carrier is always liable for an injury resulting from his own negligence; and when that intervenes, he cannot discharge himself by showing that it was occasioned *Page 575 
by one of those occurrences which are termed the act of God. If, by his negligence, property committed to him is brought under the operation of natural causes that work its destruction, or is exposed to such cause of loss, he is responsible. So, also, if, but for his neglect, the injury would have been avoided. In the present case it plainly appears that, but for the misconduct and negligence of the defendants, no injury would have happened to the plaintiffs' goods. They detained the goods at Albany, without any reasonable excuse, until the flood came upon the lower part of the city, and then exposed them to its effects. It is not to be presumed that so extraordinary a flood as inundated the wharves and lower streets of the city on the 8th and 9th February could have not been foreseen, and its effects upon the plaintiffs' property avoided. It must, of necessity, have taken some time for the freshet to have accumulated force enough to break up the ice, pile it up on the overslaugh, and inundate the city. That the flood came suddenly and without warning, or that there were no previous indications of the freshet, is not to be supposed. Yet no steps were taken to avoid its injurious effects upon goods deposited in the defendants' freight houses, until the water had reached the streets surrounding the houses. But even then it was not too late to have prevented the injury. The water had not reached the goods of the plaintiffs, and if then they had been attended to, would have been saved from being damaged. The defendants' employees made no effort in that direction. Their freight agent, after waiting until the water surrounded the building in which the goods were, before visiting the scene of the disaster, assigns that as a reason for not going himself or sending men to raise or remove the goods in that building. He remained about an hour in another building doing nothing, when the water commenced falling, and fell three feet in half an hour. Laborers were then sent to the building where the plaintiffs' box was deposited. The goods had not been damaged at this time, and had the box been raised from the *Page 576 
floor, as it afterwards appears to have been, the goods would have escaped injury. But nothing was done to secure them. About twenty minutes after one o'clock the water commenced rising again, and continued to rise until seven or eight o'clock in the morning. This rise must have been comparatively slow, for it took seven hours to raise the water less than a foot in depth on the floor of the building where the damaged goods were. During all this time, and while the water was rising, no effort was made to secure the goods against injury; at least not until it had occurred. Men did get into the building about the time the water commenced rising the second time, and the rising water should have warned them to do what was subsequently done after the goods had received the injury, namely, place the box upon the barrels two and a half feet above the floor. So that there was opportunity enough, if it had been improved, even after the defendants' employees reached the freight houses, to have secured and protected the property in question from injury. The defendants, by their own act or neglect, detained or brought the goods under the operation of the freshet, or natural cause; they negligently failed to foresee the freshet in time to have taken them beyond its reach; and after the freshet had appeared, though there was then sufficient time to secure them against injury, neglected to do so. Under these circumstances, it cannot be reasonably pretended that the defendants, as carriers, were excused from liability. To have excused them, the damage must have been exclusively the result of an act of God, and entirely free from the co-operation of man, which was not the case. By the acts or negligent conduct of the defendants, or the admixture of human means, the goods were brought under the operation of an act of God, which worked the injury; and even the injury might have been avoided by ordinary care, prudence, and foresight. A carrier cannot fold his arms when property is entrusted to him, and because it is subjected to natural causes that may work its destruction, make no effort *Page 577 
to save or protect it from such causes or agencies, and then claim to be exempted from liability. An injury occurring under the circumstances which this case discloses, is, in no legal sense, an injury caused by "the act of God."
Another ground on which the judge was requested to direct a verdict for the defendants was, that the box of goods, at the time the injury was sustained, was in their possession in the character of warehouse-men, and not as common carriers of goods. There is nothing in this point. The defendants, in their stipulation, admitted that they were common carriers, and, as such, the box in question, with two others, was delivered to them at Albany, on the 5th February, to be transported for hire from that place to the city of Rochester. There was not the shadow of proof in the case tending to show that the goods were in their custody as warehouse-men when the injury occurred. It was attempted on the trial to excuse their negligence in transporting the goods to their place of destination, by showing that no bill of charges of the Hudson River Railroad Company had been furnished, agreeably to a regulation of the defendants; but it was not claimed or pretended that the goods had been delivered to them, or were in their custody, otherwise than as carriers.
On the trial, the defendants were not allowed to show by their freight agent that it was the custom among forwarders at Albany to receive goods sent them by other forwarders, to be forwarded, unaccompanied by expense bills, and hold them in store until such bills were furnished. This was not error. Any such custom was entirely immaterial; and could not affect the rights of the parties. The defendants received the goods into their possession as carriers, on the 5th February, and their liability as such forthwith attached, without regard to any custom prevailing among warehouse-men or forwarders at Albany.
The judgment should be affirmed. *Page 578